Citation Nr: 9902705	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim for an earlier effective date for 
the grant of service-connection for syncope.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to July 
1967.  

This matter came before the Board of Veterans Appeals 
(Board) from a September 1996 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  A notice of disagreement was 
received in July 1997.  A statement of the case was issued in 
September 1997.  A substantive appeal was received from the 
veteran in November 1997.  In his substantive appeal, the 
veteran requested a hearing before a member of the Board at 
the RO but withdrew this request in January 1998.  


REMAND

A review of the record reflects that a May 1994 rating action 
established service connection for syncope and assigned an 
effective date of March 9, 1992.  The veteran was notified of 
this and furnished his appellate rights in a June 1994 
letter.  The effective date not appealed in a timely manner.  
As such, the Board concludes that the May 1994 RO decision is 
final based on the evidence then of record.  

This being the case, the Board points out that, under 
applicable the law and regulations, the claim for an 
effective date earlier than March 9, 1992 for the 
establishment of service connection for syncope could only be 
reopened and reviewed if new and material evidence had been 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

However, in the currently appealed September 1996 
administrative decision, the veterans claim for an earlier 
effective date for the establishment of service connection 
for syncope was denied on a de novo basis.  For the reasons 
noted above, the RO should not have reviewed the veteran's 
claim on a de novo basis; rather, the two step analysis 
established by the United States Court of Veterans Appeals 
(Court) in Manio v. Derwinski, 1 Vet. App. 140 (1991) should 
have been applied in this case.  

Specifically, in Manio the Court held that in cases in which 
a claimant seeks to reopen a claim which has become final, 
there first must be a determination as to whether there is 
"new and material" evidence to reopen the claim.  "New and 
material" evidence is evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 
(1996).  If there is such evidence, the claim must be 
reviewed on the basis of all of the evidence, both old and 
new.  A decision regarding either step is appealable.

The Court has found that if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided. Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
RO has not addressed the issue of whether new and material 
evidence had been received sufficient to reopen a claim for 
an effective date earlier than March 9, 1992, for the 
establishment of service connection for syncope, additional 
action is required.

For the reasons set out above, this matter is REMANDED to the 
RO for the following action:


The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim for an effective date prior to 
March 9, 1992 for the establishment of 
service connection for syncope.  The RO 
should consider whether any evidence 
submitted by the veteran is material 
as defined under 38 C.F.R. § 3.156(a) 
(1998).  Thereafter, if this claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review, if in order.  No action is required 
by the veteran unless he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
